                                                                             United States District Court
                                                                               Southern District of Texas

                                                                                  ENTERED
                                                                               February 14, 2019
                        UNITED STATES DISTRICT COURT
                                                                               David J. Bradley, Clerk
                         SOUTHERN DISTRICT OF TEXAS
                            GALVESTON DIVISION

MARQUISE FOSTER,                             §
                                             §
        Plaintiff,                           §
VS.                                          § CIVIL ACTION NO. 3:18-CV-00414
                                             §
SITEL OPERATING CORPORATION,                 §
                                             §
        Defendant.                           §

                                        ORDER

      Before the Court is the Joint Motion to Transfer Venue. Dkt. 21. Having reviewed
the motion and the applicable law, the Court GRANTS the motion and ORDERS that
this case be transferred to the Middle District of Tennessee. See 28 U.S.C. § 1404(a).
      SIGNED at Galveston, Texas, this 14th day of February, 2019.


                                             ___________________________________
                                             George C. Hanks Jr.
                                             United States District Judge




1/1
